DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification

The abstract of the disclosure is objected to because the abstract has more than the required 150.  Correction is required.  See MPEP § 608.01(b).  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 & 16 where applicants claim, “…sending, by the server, calibrated mapping data for the location, the calibrated mapping data identifying an outline at the location…” and “…receiving, by the controller, calibration mapping data for the location, the calibration mapping data used to define calibrated mapping data to outline the location…”.   How does the server know this?  How did the server collect this information when no step has been provided to indicate that data from a sensor was received at the server?  No map data has been sent from the robot only communication data which is not the same as map data.  The dependent claims, 2-15 and 17-28, also fail to provide any guidance as to what this is and hence the claims have been examined as best understood for the purpose of compact prosecution.  
Regarding claims 10-11 & 27-28 where applicant claims. “wherein the server provides access to a user interface that is accessible by a remote device over the internet, the user interface provides data regarding the location and controls for entering input settings for directing operation of the modular robot, directing timing schedules of the modular robot, receiving notifications from the modular robot, receiving logs indicative of hot spots from the modular robot, receiving alerts of accidents at the location from the modular robot, receiving GPS coordinates of hot spots at the location from the modular robot, receiving battery levels of the modular robot or module being handled by the modular robot, or combinations of two or more thereof.”  This is indefinite as it is unclear as to how applicant has constructed this claim?  Is this a Markush claim?  Is applicant missing “two or more of the following” in the beginning of the paragraph?  The “, or combination of two or more thereof.” Makes the claim confusing as does it mean that previous are all require and in alternate only two of them are required?  
Regarding claims 7, 12-13 & 22-24 where applicant claims “metadata” no specific are given as to what this is in the specification and hence the claim is indefinite.  What is the metadata?  The metes and bounds of metadata can not be ascertained and hence the claims cannot be treated on the merits.  
Regarding claim 15 where applicant claims, “wherein a separation between of the waypoints is reduced for the location to reduce diversion from the path when avoiding an obstacle detected at the location.”  The typographical error of the claim “of” needs removing but even with it corrected what are the metes and bounds of this claim?  How are the nodes moved closer?  If the nodes for the “location”, which is singular is reduced, how many way points are there for the singular location?  It is unclear what applicant is trying to claim in this claim?  The claims are not examined on the merits due to the indefinite nature of the claim and no specific provided in the specification.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claim(s) 1, 3, 14, 16,  14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et all., US PG Pub 2019/0248007 A1 (Hereafter Duffy) in view of Romanov et al., US PG Pub 2016/0144511 A1 (hereafter Romanov).    

Regarding claim 1 where it is disclosed by Duffy to have, “A method for operating a modular robot [Duffy, see figures 13-14 & 33 and at least paragraphs 0091-0096], comprising, receiving, by a server [paragraph 0085], communications data from a controller of the modular robot [paragraphs 0091-0095 & 0111-0112], the modular robot having storage for storing program instructions for executing autonomous movement at a location [paragraphs 0113, 0115 and 0118 ]; sending, by the server, calibrated mapping data for the location [0118, 0120 and 0132], the calibrated mapping data identifying an outline at the location [paragraphs 0016-0017, 0101 where the system can work on the yard or in a building and it location is determined from a 0120 & 0122 navigation sensor]; sending, by the server, identification of at least two zones at the location [paragraphs 0016-0017 where the system can work on yard and inside the home, also paragraphs 0319-0320 where system can general clean the house and also clean the bathroom], the at least two zones defining different areas at the location [paragraphs 0016-0017 where the system can work on yard and inside the home, also paragraphs 0319-0320 where system can general clean the house and also clean the bathroom]; and sending, by the server, a work function to be performed by the modular robot for each of the at least two zones [at least paragraphs 0316-0320 where based on the location the modular robot takes the correct modules to carry out the task such as cleaning or picking up or yard work], the work function in each of the at least two zones set to be different at said server [paragraphs 0319-0320 where system can general clean the house and also clean the bathroom, where the system can determine based on location if it is in the yard or interior of the home]; wherein the controller of the modular robot is configured to use the calibrated mapping data for said autonomous movement at the location and the controller is configured to operate said respective work function in each of the at least two zones [paragraphs 0016-0017, 0101 where the system can work on the yard or in a building and it location is determined from a 0120 & 0122 navigation sensor].”  
However, where it is not specifically disclosed by Duffy to have their system include calibrated data for navigation purposes.  
Romanov is directed to a system and method for the use of sensed data for the positioning of the robot using VSLAM.  Romanov in at least paragraphs 58, 86-87, 93-96 and 106 describe how their system is able to use sensed data from the robot.  Which is send to a VSALM cloud/database and when needed updated as the robot moves around and corrects the map data.  The system is able to use the data in the VSLAM database to update the robot’s path as it carries out tasks.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Duffy by the teachings of Romanov, where they are both directed to the same field of endeavor of robotic systems.  Where one would have been motivated to modify Duffy by the use of a known technique to improve similar devices in the same way, as taught by Romanov.  Where in this instance the modification of Duffy whom does not have their system update the map data for errors.  When the errors are corrected it allows the robot to move more efficiently as it is moving around obstacles or objects that may have changed positions and hence path planning is easier and the robot can work quicker, as taught by Romanov.  
Regarding claim 3 where all the limitations of claim 1 are disclosed by Duffy and Romanov as described above.  Where it is further disclosed by Romanov to have their system also include a GPS device and cameras for  location and obstacle avoidance, respectively.  This is disclosed by Romanov in at least paragraphs 4-5, 19 and 48.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Duffy by the teachings of Romanov, where they are both directed to the same field of endeavor of robotic systems.  Where one would have been motivated to modify Duffy by the use of a known technique to improve similar devices in the same way, as taught by Romanov.  Where in this instance the modification of Duffy whom does not have their system update the map data for errors.  When the errors are corrected it allows the robot to move more efficiently as it is moving around obstacles or objects that may have changed positions and hence path planning is easier and the robot can work quicker, as taught by Romanov.  
Regarding claim 14 where it is further disclosed by Duffy in at least paragraphs 118, 122, 124 and 320 to have the robot being able to follow a route and hence this would be made up of node points.  Whereby, the minimum node points would be the start point and the end point.  
Regarding claim 16 which is the robotic apparatus claim of claim 1 and hence rejected for the same reasons as stated for claim 1 above.  Where the robotic device is disclosed by the prior art of Duffy in at least figs 33 and 36-37, which communicates with a server as described in paragraph 111-112.  
Regarding claim 18 which is the corresponding robotic claim for claim 3 and thus rejected for the same reasons as stated for claim 3 above.  

Claim(s) 2 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy and Romanov in view of Cheuvront et al., US PG pub 2017/0361468 (hereafter Cheuvront).  

Regarding claim 2 where all the limitations of claim 1 are disclosed by Duffy and Romanov as described above.  
However, it is not specifically disclosed by Duffy or Romanov to have their system have by the server a pattern of traverse being used by the robot in the two areas where the movement pattern is the same pattern or different pattern in the two areas.  
 Cheuvront is directed to a system and method to control an autonomous robot, where they describe in at least paragraphs 118-119 and 141 to have their system have by the server a pattern of traverse being used by the robot in the two areas where the movement pattern is the same pattern or different pattern in the two areas.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify Duffy and Romanov by the teachings of Cheuvront, where they are all directed to the same field of endeavor of robotic system and the control of said systems.  Where one would have been motivated to modify Duffy and Romanov, by the use of a known technique to improve similar devices in the same way, as taught by Cheuvront.  Where in this instance the modification of Duffy and Romanov whom do not specifically describe the motion of the robot and having different motions allows the robot to clean the different shaped rooms with different patterns to help increase coverage and efficiency, as taught by Cheuvront.  
Regarding claim 17 which is corresponding robotic claim of claim 2 and is therefore, rejected for the same reasons as stated for claim 2 above.  

Claim(s) 4-5, 8, 11, 19-20, 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy and Romanov and further in view of Kleiner et al 2018/0074508 A1 (hereafter Kleiner).  

Regarding claim 4 where all the limitations of claim 1 are disclosed by Duffy and Romanov as described above.  
However, it is not specifically disclosed by Duffy and Romanov to have their system also having the server provides access to a user interface that is accessible by a remote device over the internet, the user interface provides data regarding the location and controls for entering input for, setting the calibrated mapping data for the location; setting the identification of the at least two zones at the location; and setting the work function to be performed in each of the at least two zones at the location.  
Kleiner is directed to a system and method for the operation of a robot based on area classification.  Kleiner in at least figures 1, 5, 15 and 21 as well as paragraphs 180-187 describes their system also having the server provides access to a user interface that is accessible by a remote device over the internet, the user interface provides data regarding the location and controls for entering input for, setting the calibrated mapping data for the location; setting the identification of the at least two zones at the location; and setting the work function to be performed in each of the at least two zones at the location.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify Duffy and Romanov by the teachings of Kleiner, where they are all directed to the same field of endeavor or robotic systems and the control of said systems.  Where one would have been motivated to modify Duffy and Romanov, by the use of a known technique to improve similar devices in the same way, as taught by Kleiner.  In this instance the modification of Duffy and Romanov, whom do not have their system use a remote device to control the robot via the internet which would allow the user to control the robot whilst not in proximity to the robot, as taught by Kleiner.  
Regarding claim 5 where all the limitations of claim 4 are disclosed by Duffy, Romanov and Kleiner, as described above.  Where it is further disclosed by Kleiner in at least paragraph 224 and figure 5 to have controls for setting a pattern of traverse to be used in one or both of the two areas.  
 Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify Duffy and Romanov by the teachings of Kleiner, where they are all directed to the same field of endeavor or robotic systems and the control of said systems.  Where one would have been motivated to modify Duffy and Romanov, by the use of a known technique to improve similar devices in the same way, as taught by Kleiner.  In this instance the modification of Duffy and Romanov, whom do not have their system use a remote device to control the robot via the internet which would allow the user to control the robot whilst not in proximity to the robot, as taught by Kleiner.  
Regarding claim 8 where all the limitations of claim 1 are disclosed by Duffy and Romanov as described above.  
Where it is not specifically disclosed by either Duffy and Romanov to have the controller is interfaced with one or more sensors to detect a condition of the robot.  
Kleiner is directed to a system and method for the operation of a robot based on area classification.  Kleiner in at least paragraph 204 describes how their system is able to have the controller is interfaced with one or more sensors to detect a condition of the robot.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify Duffy and Romanov by the teachings of Kleiner, where they are all directed to the same field of endeavor or robotic systems and the control of said systems.  Where one would have been motivated to modify Duffy and Romanov, by the use of a known technique to improve similar devices in the same way, as taught by Kleiner.  In this instance the modification of Duffy and Romanov, whom do not have their system use a remote device to control the robot via the internet which would allow the user to control the robot whilst not in proximity to the robot, as taught by Kleiner.  
Regarding claim 11 where all the limitations of claim 1 are disclosed by Duffy and Romanov as described above.  Where it is further disclosed by Duffy to have a modular robot as shown in at least figure 13-14.  Whereby the modular robot can carry out numerous function based on what attachment/module it attaches as shown in at least figures 13-14.  This is read upon by applicants claim to, receiving, by the server, updates from the modular robot, the updates include information regarding at type of module being handled by the modular robot, the type of module is one of a sweeper with brushes, or a scrubber with scrub brushes, or a vacuum with suction, or a mower for cutting grass or brush, or a polisher with a pad for polishing a surface, or a washer for washing a surface.  
However, it is not specifically disclosed by either Duffy or Romanov to have their system also, the server provides access to a user interface that is accessible by a remote device over the internet, the user interface provides data regarding the location and controls for entering input settings for directing operation of the modular robot, directing timing schedules of the modular robot, receiving notifications from the modular robot, receiving logs indicative of hot spots from the modular robot, receiving alerts of accidents at the location from the modular robot, receiving GPS coordinates of hot spots at the location from the modular robot, receiving battery levels of the modular robot or module being handled by the modular robot, or combinations of two or more thereof. (treated as best understood in light of the 112th rejection).  
Kleiner is directed to a system and method for the operation of a robot based on area classification.  Kleiner in at least figure 3 to have  remote device for control the robot describes how their system is able to have the controller is interfaced with one or more sensors to detect a condition of the robot.  Kleiner in at least figure 1 shows the robot and remote device communicating over a network.  Kleiner figure 21 shows the user interface which allows the user to control the movement of the robotic device.  Kleiner in at least paragraphs 13, 36, 50, 128 and 133.  Where it is disclosed by Kleiner to have, the server provides access to a user interface that is accessible by a remote device over the internet [figures 1 and 21 the remote device control the robot via cloud/internet], the user interface provides data regarding the location and controls for entering input settings for directing operation of the modular robot [at least figure 21], directing timing schedules of the modular robot, receiving notifications from the modular robot [paragraph 42, 80, 174 and 194], receiving logs indicative of hot spots from the modular robot, receiving alerts of accidents at the location from the modular robot, receiving GPS coordinates of hot spots at the location from the modular robot, receiving battery levels of the modular robot or module being handled by the modular robot, or combinations of two or more thereof. (treated as best understood in light of the 112th rejection).  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify Duffy and Romanov by the teachings of Kleiner, where they are all directed to the same field of endeavor or robotic systems and the control of said systems.  Where one would have been motivated to modify Duffy and Romanov, by the use of a known technique to improve similar devices in the same way, as taught by Kleiner.  In this instance the modification of Duffy and Romanov, whom do not have their system use a remote device to control the robot via the internet which would allow the user to control the robot whilst not in proximity to the robot, as taught by Kleiner.  
Regarding claim 19 which is the corresponding robotic claim for system claim 4 and thus rejected for the same reasons as stated for claim 4 above.  
Regarding claim 20 which is the corresponding robotic claim for system claim 5 and thus rejected for the same reasons as stated for claim 5 above.  
Regarding claim 25 which is the corresponding robotic claim for system claim 8 and thus rejected for the same reasons as stated for claim 8 above.  
Regarding claim 28 which is the corresponding robotic claim for system claim 11 and thus rejected for the same reasons as stated for claim 11 above.  

Allowable Subject Matter

Claims 6-7, 9-10, 21-2226-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664